 


109 HR 5064 IH: To amend title XVIII of the Social Security Act to eliminate the MA Regional Plan Stabilization Fund and to extend health status adjustment.
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5064 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Mrs. Emerson introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to eliminate the MA Regional Plan Stabilization Fund and to extend health status adjustment. 
 
 
1.Elimination of the MA Regional Plan Stabilization Fund 
(a)In generalSubsection (e) of section 1858 of the Social Security Act (42 U.S.C. 1395w–27a) is repealed. 
(b)Conforming amendmentSection 1858(f)(1) of such Act (42 U.S.C. 1395w–27a(f)(1)) is amended by striking subject to subsection (e),. 
(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 221(c) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2181).  
2.Extending application of budget neutrality factor in refinement of health status adjustment in determining the amount of payments to Medicare Advantage organizations Section 1853(a)(1)(C)(ii) of the Social Security Act (42 U.S.C. 1395w–23(a)(1)(C)(ii)), as added by section 5301(b)(2) of the Deficit Reduction Act of 2005 (Public Law 109–171), is amended— 
(1)in the heading, by striking during phase-out; 
(2)in the matter before subclause (I), by striking For 2006 through 2010 and inserting For years beginning with 2006; and 
(3)in subclause (II), by striking only for 2008, 2009, and 2010 and inserting beginning with 2008.   
 
